IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. WR-73,484-02



                 EX PARTE NEAL HAMPTON ROBBINS, Applicant



                ON STATE’S MOTION FOR REHEARING
           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 98-06-00750-CR(2) IN THE 410TH DISTRICT COURT
                         MONTGOMERY COUNTY

              M EYERS, J., filed a dissenting opinion.

                           DISSENTING OPINION

       I disagree with the majority’s conclusion that the State’s motion for rehearing was

improvidently granted, which is a de facto affirmation of the original majority opinion,

authored by Judge Womack. Ex parte Robbins, WR-73,484-02, 2014 LEXIS 1900 (Tex.

Crim. App. Nov. 26, 2014). As I indicated in my dissent to that original opinion, article

11.073 of the Texas Code of Criminal Procedure does not provide for relief based on any

constitutional criteria, which is necessary for our analysis of writs of habeas corpus. Id. at

*81-2 (Meyers, J., dissenting). Therefore, our court is not the appropriate avenue for relief
                                                                      Robbins dissent - Page 2

in this case and relief should be denied. However, by determining that the present motion for

rehearing was improvidently granted, the majority is effectively adopting the original

opinion. For these reasons, I respectfully dissent.

                                                         Meyers, J.

Filed: January 27, 2016

Publish